DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 3 August 2022 is hereby acknowledged. Claims 1-12, 14, and 15 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The prior grounds of rejection are maintained. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1-4, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/071578 A1 (“Pai-Paranjape”) in view of US 6,194,497 (“Willems”).
As to claims 1, 2, and 7, Pai-Paranjape teaches partially crystalline (semicrystalline) polycarbonate (as required by claims 1 and 7) that is suitable for selective laser sintering, a powder bed fusion method (paras. 0094-0096). Pai-Paranjape teaches the partially crystalline polycarbonate has a Dv50 ranging from 40 to 85 micrometers (para. 0028).
Pai-Paranjape teaches optional additives, including antistatic agents (para. 0076), but does not teach the sulfonate salt of the recited structure. Willems teaches the use of 0.05 to 10 wt % of a perfluoroalkyl phosphonium sulfonate for reducing static in numerous resins including polycarbonate (2:44-52). This range, and the range of 90 to 99.95 wt % of the resin, overlap the recited ranges for the additive and polymer. In particular, Willems teaches formula (2) (3:13-32) where Z is phosphorus as required by claims 1 and 2, R1-R4 (corresponding to recited groups R11-R14) are each hydrocarbyl within the recited range, n, m, and p (corresponding to recited indices b, d, and e) having the same values as recited, X is halogen, Y is the same atoms as in the recited groups. Specifically, Willems teaches that the aforementioned salts can be added in lower quantities than other antistatic agents, and provide resin compositions with good transparency and mechanical properties (4:55-60). As such, it would be an obvious modification of the powder of Pai-Paranjape to add the recited phosphonium sulfonate salts, including in the recited amount as taught to be a suitable amount by Willems, to provide good antistatic properties while retaining transparency and mechanical properties.
As to claims 3 and 4, Pai-Paranjape does not teach the recited compound, but Willems teaches the recited compound as an antistatic agent, specifically exemplifying tetrabutylphosphonium nonafluoro-1-butanesulfonate (5:50-60), which meets the recited formula where each X is fluorine, each c, d, and e is zero, and b is 3, and is the same compound recited for claim 4.
As to claim 11, Pai-Paranjape teaches a selective laser sintering process, a powder bed fusion process, in which a layer of powder (particulate material) is laid and then irradiated to a temperature just below, which would include within 10 degrees of the melting temperature, then selectively laser irradiating to melt the thermoplastic, that is heating the temperature above the thermoplastic melting point (paras. 0095-0097).
As to claim 12, Pai-Paranjape does not teach the recited compound, but Willems teaches the recited compound as an antistatic agent, specifically exemplifying tetrabutylphosphonium nonafluoro-1-butanesulfonate (5:50-60), which is the same compound recited for claim 12.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/119409 A1 (“Price”) in view of US 6,194,497 (“Willems”).
As to claims 1, 2, and 8, Price teaches particulate partially polycrystalline polyetherimide (as required by claims 1 and 8) (abstract) that is suitable for powder bed fusion (para. 0055). Price teaches a Dv50 of preferably 45 to 80 microns (para. 0024).
Price teaches optional additives, including antistatic agents (para. 0036), but does not teach the sulfonate salt of the recited structure. Willems teaches the use of 0.05 to 10 wt % of a perfluoroalkyl phosphonium sulfonate for reducing static in numerous resins including polyetherimide (2:44-52). This range, and the range of 90 to 99.95 wt % of the resin, overlap the recited ranges for the additive and polymer. In particular, Willems teaches formula (2) (3:13-32) where Z is phosphorus as required by claims 1 and 2, R1-R4 (corresponding to recited groups R11-R14) are each hydrocarbyl within the recited range, n, m, and p (corresponding to recited indices b, d, and e) having the same values as recited, X is halogen, Y is the same atoms as in the recited groups. Specifically, Willems teaches that the aforementioned salts can be added in lower quantities than other antistatic agents, and provide resin compositions with good transparency and mechanical properties (4:55-60). As such, it would be an obvious modification of the powder of Price to add the recited phosphonium sulfonate salts, including in the recited amount as taught to be a suitable amount by Willems, to provide good antistatic properties while retaining transparency and mechanical properties.
As to claims 3 and 4, Price does not teach the recited compound, but Willems teaches the recited compound as an antistatic agent, specifically exemplifying tetrabutylphosphonium nonafluoro-1-butanesulfonate (5:50-60), which meets the recited formula where each X is fluorine, each c, d, and e is zero, and b is 3, and is the same compound recited for claim 4.

Allowable Subject Matter
Claims 5, 6, 9, and 10 are allowed.

Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not provide sufficient guidance for the particular particle size distribution required by claims 5, 14, and 15. The closest art is Price WO 2018/119409 A1, which while teaching the recited Dv50 and Dv01 (see Fig. 10), does not teach the recited Dv99 value for any semicrystalline powder composition, nor provides any reason to adjust the Dv99 value to the recited value.

Response to Arguments
Applicant's arguments filed 3 August 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments that the particles contemplated by Willems are not as fine as those of Price or Pai-Paranjape is not persuasive. Willems teaches that the recited salts are effective antistatic agents in polycarbonate and polyetherimide compounds, and nothing in the art of applicant’s specification suggests that a smaller particle size would teach against the antistatic agent of Willems, especially where both Pai-Paranjape and Price both suggest the use of antistatic agents. 
Applicant’s further argument that the differing processing temperatures of the resins of Willems teaches against the use of antistatic agent of Willems is likewise unpersuasive. As stated previously, both Pai-Paranjape and Price suggest the addition of antistatic agents. In both instances, particles of resins in Pai-Paranjape, Price, and Willems are processed at temperatures above their melting point to prepare articles, and as such, the sulfonate salts are presumed to act in the same manner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764